OPINION OF THE COURT

Per Curiam.

Respondent was admitted to practice by this court on October 20, 1954, under the name of Bernard Sheldon Roth.
On March 15, 1975 the respondent pleaded guilty in the United States District Court for the Eastern District of New York to violating subdivision (f) of section 201 of title 18 of the United States Code, in that he knowingly and unlawfully did directly give a sum of money in excess of $27,000 to employees *797of the Federal Housing Administration, an agency of the United States, for and because of official acts performed by said employees otherwise than as provided by law for the proper discharge of their official duties. On September 19, 1975 the respondent was sentenced to imprisonment for a period of two years. The execution of the sentence was suspended and the respondent was placed on probation for a period of three years and fined $10,000.
The petitioner moves to have the respondent’s name stricken from the roll of attorneys and counselors at law pursuant to subdivision 4 of section 90 of the Judiciary Law, contending that the respondent is subject to automatic disbarment pursuant to Matter of Chu (42 NY2d 490).
The respondent cross-moves (1) to dismiss the petitioner’s motion on the ground that he is not subject to summary disbarment under Matter of Chu (supra) and (2) for an order directing the petitioner to institute a disciplinary proceeding against him on the ground that he is entitled to a hearing, in mitigation and explanation, before a Referee.
Under the circumstances herein, the petitioner’s motion is granted, the respondent’s cross motion is denied in toto and the clerk of this court is directed to strike the respondent’s name from the roll of attorneys and counselors at law forthwith.
Mollen, P. J., Hopkins, Martuscello, Latham and Damiani, JJ., concur.